                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

US BANK NA.,                                    §
                   Plaintiff,                   §
                                                §
v.                                              §     No. 3:20-cv-2104-N (BT)
                                                §
BRIDGET PARSON,                                 §
             Defendant.                         §


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After making an independent review of the pleadings, files and records in this case, and

 the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated May

 19, 2021, the Court finds that the Findings and Recommendation of the Magistrate Judge are

 correct, and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

 IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation of the

 United States Magistrate Judge are accepted.

        SO ORDERED this 18th day of June, 2021.


                                                _____________________________________
                                                DAVID C. GODBEY
                                                UNITED STATES DISTRICT JUDGE
